 
EXECUTION VERSION
 
Option Agreement
 
This Option Agreement (this “Agreement”) is entered into by and among Guangzhou
Kanghui Agricultural Technology Co., Ltd. (“Kanghui”), Guangzhou Tanke Industry
Co., Ltd. (“Tanke”), and the undersigned shareholders of Tanke (collectively the
“Shareholders”) as of January 3, 2011 in Guangzhou, the People’s Republic of
China (the “PRC” or “China”). Kanghui, Tanke and the Shareholders are each
referred to in this Agreement as a “Party” and collectively as the “Parties”.
 
RECITALS
 
a)           Tanke is a company incorporated in China, and is engaged in the
business of development and research regarding technology of premixed additive
feed and feed additive; distribution and retail, and import and export of goods
and technology (the “Business”). Kanghui, a company incorporated in the PRC as a
wholly foreign-owned enterprise, has the expertise in consultancy of
agricultural technology and animal husbandry technology. Kanghui and Tanke has
entered into a Consulting Services Agreement to provide Tanke with various
consulting services in connection with the Business.
 
b)           Kanghui, a company incorporated in the PRC as a wholly owned
foreign invested enterprise, has the expertise in consultancy of agricultural
technology and animal husbandry technology.
 
c)           The Shareholders collectively holds 100% of the issued and
outstanding equity interests of Tanke (collectively the “Equity Interest”).
 
d)           The Parties are entering into this Agreement in connection with the
Consulting Services Agreement.
 
NOW, THEREFORE, the Parties to this Agreement hereby agree as follows:
 
1.           PURCHASE AND SALE OF EQUITY INTEREST
 
1.1   Grant of rights. The Shareholders hereby collectively and irrevocable
grant to Kanghui or a designee of Kanghui (the “Designee”) an option to purchase
at any time, to the extent permitted under PRC Law, all or a portion of the
Equity Interest in accordance with such procedures as determined by Kanghui, at
the price specified in Section 1.3 of this Agreement (the “Option”). No Option
shall be granted to any party other than to Kanghui and/or a Designee. Tanke
hereby agrees to the grant of the Option by the Shareholders to Kanghui and/or
the Designee. As used herein, the Designee may be an individual person, a
corporation, a joint venture, a partnership, an enterprise, a trust or an
unincorporated organization.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2   Exercise of rights.  Subject to the requirements of applicable PRC laws
and regulations, Kanghui and/or the Designee may exercise the Option at any time
by issuing a written notice (the “Exercise Notice”) to one or more of the
Shareholders and specifying the amount of the Equity Interest to be purchased
from such Shareholder(s) and the manner of purchase.
 
1.3   Purchase Price
 
1.3.1           The purchase price of the Equity Interest pursuant to an
exercise of the Option shall be equal to the capital paid in by the
Shareholders, adjusted pro rata for purchase of less than all of the Equity
Interest, unless applicable PRC laws and regulations require an appraisal of the
Equity Interest or stipulate other restrictions regarding the purchase price of
the Equity Interest.
 
1.3.2           If the applicable PRC laws and regulations require an appraisal
of the Equity Interest or stipulate other restrictions regarding the purchase
price of the Equity Interest at the time Kanghui and/or the Designee exercises
the Option, the Parties agree that the purchase price shall be set at the lowest
price permissible under the applicable laws and regulations.
 
1.4   Transfer of Equity Interest. For each exercise of the Option under this
Agreement, upon an Exercise Notice issued by Kanghui:
 
1.4.1           The Shareholders shall hold or cause to be held a meeting of
shareholders of Tanke in order to adopt such resolutions as necessary in order
to approve the transfer of the relevant Equity Interest (such Equity Interest is
hereinafter referred to as the “Purchased Equity Interest”) to Kanghui and/or
the Designee and each shall waive the respective right of first refusal;
 
1.4.2           The relevant Parties shall, enter into an Equity Interest
Purchase Agreement, in a form reasonably acceptable to Kanghui, setting forth
the terms and conditions for the sale and transfer of the Purchased Equity
Interest;
 
1.4.3           The relevant Parties shall execute, without any Security
Interest (as defined below), all other requisite contracts, agreements or
documents, obtain all requisite approval and consent of the government, conduct
all necessary actions, transfer the valid ownership of the Purchased Equity
Interest to Kanghui and/or the Designee, and cause Kanghui and/or the Designee
to be the registered owner of the Purchased Equity Interest. As used herein, the
“Security Interest” means any mortgage, pledge, the right or interest of a third
party, any purchase right of equity interest, right of acquisition, right of
first refusal, right of set-off, ownership detainment or other security
arrangements; however, such term shall not include any Security Interest created
under that certain Equity Pledge Agreement dated as of January 3, 2011 by and
among the Parties (the “Pledge Agreement”).
 
 
2

--------------------------------------------------------------------------------

 
 
2.           REPRESENTATIONS RELATING TO EQUITY INTEREST
 
2.1   Tanke’s representations. Tanke hereby represents and warrants as follows:
 
2.1.1           Without Kanghui’s prior written consent, the articles of
association of Tanke (the “AOA”) shall not be supplemented, changed or renewed
in any way, Tanke’s registered capital shall not be increased or decreased, and
the structure of the registered capital shall not be changed in any form;
 
2.1.2           To maintain the corporate existence of Tanke and to prudently
and effectively operate the Business in accordance with customary fiduciary
standards applicable to management with respect to corporations and their
shareholders;
 
2.1.3           Without Kanghui’s prior written consent, upon the execution of
this Agreement, to not sell, transfer, mortgage, create pledges, liens, or any
other encumbrance on or dispose, in any other form, any asset, legitimate or
beneficial interest of the Business or income, or encumber or approve any
encumbrance or imposition of any Security Interest on Tanke’s assets;
 
2.1.4           Without Kanghui’s prior written consent, not to issue or provide
any guarantee or permit the existence of any debt, other than (i) such debt that
may arise from Tanke’s normal or daily business (except for a loan); and (ii)
such debt which has been disclosed to Kanghui before this Agreement;
 
2.1.5           To operate and conduct all business operations in the ordinary
course of business, without damaging Tanke’s business or the value of its
assets;
 
2.1.6           Without Kanghui’s prior written consent, not to enter into any
material agreements, other than agreements entered into in the ordinary course
of business (for the purpose of this paragraph, if any agreement for an amount
in excess of One Hundred Thousand Renminbi (RMB 100,000) shall be deemed a
material agreement);
 
2.1.7           Without Kanghui’s prior written consent, not to provide loan or
credit to any other party or organization;
 
2.1.8           To provide Kanghui with all relevant documents relating to its
business operations and finance at the request of Kanghui;
 
2.1.9           To purchase and maintain general property insurance of the type
and amount comparable to those held by companies in the same industry, with
similar business operations and assets as Tanke, from an insurance company
approved by Kanghui;
 
2.1.10           Without Kanghui’s prior written consent, not to enter into any
merger, cooperation, acquisition or investment;
 
 
3

--------------------------------------------------------------------------------

 
 
2.1.11           To notify Kanghui of the occurrence or the potential occurrence
of any litigation, arbitration or administrative procedure relating to Tanke’s
assets, business operations and/or income;
 
2.1.12           In order to guarantee the ownership of Tanke’s assets, to
execute all requisite or relevant documents, take all requisite or relevant
actions, and make and pursue all relevant claims;
 
2.1.13           Without Kanghui’s prior written notice, not to assign the
Equity Interest in any form; however, Tanke shall distribute dividends to the
Shareholders upon the request of Kanghui; and
 
2.1.14           In accordance with Kanghui’s request, to appoint any person
designated by Kanghui to be a management member of Tanke.
 
2.2   Shareholders’ representations. The Shareholders hereby represent and
warrant as follows:
 
2.2.1           Without Kanghui’s prior written consent, upon the execution of
this Agreement, not to sell, transfer, mortgage, create pledges, liens, or any
other encumbrance on or dispose in any other form any legitimate or beneficial
interest of the Equity Interest, or to approve any Security Interest, except as
created pursuant to the Pledge Agreement;
 
2.2.2           Without Kanghui’s prior written notice, not to adopt or support
or execute any shareholders resolution at an meeting of the shareholders of
Tanke that seeks to approve any sale, transfer, mortgage or disposal of any
legitimate or beneficial interest of the Equity Interest, or to allow any
attachment of Security Interests, except as created pursuant to the Pledge
Agreement;
 
2.2.3           Without Kanghui’s prior written notice, not to agree or support
or execute any shareholders resolution at any meeting of the shareholders of
Tanke that seeks to approve Tanke’s merger, cooperation, acquisition or
investment;
 
2.2.4           To notify Kanghui the occurrence or the potential occurrence of
any litigation, arbitration or administrative procedure relevant to the Equity
Interest;
 
2.2.5           To cause the board of directors Tanke to approve the transfer of
the Purchased Equity Interest pursuant to this Agreement;
 
2.2.6           In order to maintain the ownership of Equity Interest, to
execute all requisite or relevant documents, conduct all requisite or relevant
actions, and make all requisite or relevant claims, or make all requisite or
relevant defenses against all claims of compensation;
 
2.2.7           Upon the request of Kanghui, to appoint any person designated by
Kanghui to be a director of Tanke;
 
 
4

--------------------------------------------------------------------------------

 
 
2.2.8    Without Kanghui’s prior written consent, not to dispose or cause the
management of Tanke to dispose any asset of Tanke (other than in the ordinary
course of business); and
 
2.2.9           To prudently comply with the provisions of this Agreement and
any other agreements entered into with Kanghui and Tanke in connection
therewith, and to perform all obligations under all such agreements, without
taking any action or nonfeasance that may affect the validity and enforceability
of such agreements.
 
3.           REPRESENTATIONS AND WARRANTIES
 
As of the execution date of this Agreement and on each transfer of the Purchased
Equity Interest pursuant to an exercise of the Option, Tanke and the
Shareholders hereby represent and warrant as follows:
 
3.1   Such Parties shall have the power and ability to enter into and deliver
this Agreement and to perform their respective obligations thereunder, and at
each transfer of Purchased Equity Interest, the relevant Equity Interest
Purchase Agreement and to perform their obligations thereunder. Upon execution,
this Agreement and each Equity Interest Purchase Agreement will constitute
legal, valid and binding obligations and be fully enforceable in accordance with
their terms.
 
3.2   The execution and performance of this Agreement and any Equity Interest
Purchase Agreement shall not: (i) violate any relevant laws and regulations of
the PRC; (ii) conflict with the Articles of Association or other organizational
documents of Tanke; (iii) cause to breach any agreement or instrument or having
any binding obligation on it, or constitute a breach under any agreement or
instrument or having any binding obligation on it; (iv) breach relevant
authorization of any consent or approval and/or any effective conditions; or (v)
cause any authorized consent or approval to be suspended, removed, or cause
other added conditions;
 
3.3   The Equity Interest is transferable in whole and in part, and neither
Tanke nor the Shareholders have permitted or caused any Security Interest to be
imposed upon the Equity Interest other than pursuant to the Pledge Agreement;
 
3.4   Tanke does not have any unpaid debt, other than (i) such debt that may
arise during the ordinary course of business; and (ii) debt either disclosed to
Kanghui before this Agreement or incurred pursuant to Kanghui’s written consent;
 
3.5   Tanke has complied with all applicable PRC laws and regulations in
connection with this Agreement;
 
3.6   There are no pending or ongoing litigation, arbitration or administrative
procedures with respect to Tanke, its assets or the Equity Interest, and Tanke
and the Shareholders have no knowledge of any pending or threatening claims to
the best of their knowledge; and
 
 
5

--------------------------------------------------------------------------------

 
 
3.7   The Shareholders own the Equity Interest free and clear of encumbrances of
any kind, other than the Security Interest pursuant to the Pledge Agreement.
 
4.           ASSIGNMENT OF AGREEMENT
 
4.1   Tanke and the Shareholders shall not transfer their rights and obligations
under this Agreement to any third party without Kanghui’s prior written consent.
 
4.2   Tanke and the Shareholders hereby agrees that Kanghui shall be entitled to
transfer all of its rights and obligations under this Agreement to any third
party, and such transfer shall only be subject to a written notice of Kanghui to
Tanke and the Shareholders without any further consent from Tanke or the
Shareholders.
 
5.           EFFECTIVE DATE AND TERM
 
5.1   This Agreement shall be effective as of the date first set forth above.
 
5.2   The term of this Agreement shall commence from the effective date and
shall last for the maximum period of time permitted by law unless it is early
terminated in accordance with this Agreement.
 
6.           APPLICABLE LAW AND DISPUTE RESOLUTION
 
6.1   Applicable law. The execution, validity, interpretation and performance of
this Agreement and the dispute resolution under this Agreement shall be governed
by the laws of the PRC.
 
6.2   Dispute resolution. The Parties agree that in the event a dispute shall
arise from this Agreement, the Parties shall settle their dispute through
amicable negotiations and/or arbitration in accordance with this Clause 10. If
the Parties fail to reach a settlement within thirty (30) days following the
negotiations, the dispute shall be submitted to be determined through
arbitration by China International Economic and Trade Arbitration Commission
(“CIETAC”), Shanghai Branch, in accordance with CIETAC arbitration rules. There
shall be three (3) arbitrators. Kanghui, and all the Shareholders collectively
as one side, shall each select one (1) arbitrator, and both arbitrators shall be
selected within thirty (30) days after giving or receiving the demand for
arbitration. The chairman of the CIETAC shall select the third arbitrator. If a
Party fails to appoint an arbitrator within thirty (30) days after giving or
receiving the demand for arbitration, the relevant appointment shall be made by
the chairman of the CIETAC. The arbitration shall be conducted in Shanghai. The
award of CIETAC is final and shall be conclusively binding upon the Parties and
shall be enforceable in any court of competent jurisdiction. For avoidance of
doubt, Tanke, who may or may not select arbitrator, shall be bound by the award
of CIETAC.
 
 
6

--------------------------------------------------------------------------------

 
 
7.           TAXES AND EXPENSES
 
Each Party shall, in accordance with PRC laws, bear any and all registration
taxes, costs and expenses for the transfer of Equity Interest arising from the
preparation, execution and completion of this Agreement and all Equity Interest
Purchase Agreement.
 
8.           NOTICE
 
Notice or other communications required to be given by any Party pursuant to
this Agreement shall be written in English and Chinese and delivered personally
or sent by registered mail or by a recognized courier service or by facsimile
transmission to the address of the relevant Party set forth below. The date when
the notice is deemed to be duly served shall be determined as the follows: (a) a
notice delivered personally is deemed duly served upon the delivery; (b) a
notice sent by mail is deemed duly served the third (3rd) day after the date;
and (c) a notice sent by facsimile transmission is deemed duly served upon the
time shown on the transmission confirmation of relevant documents.
 
To Kanghui
 
Address:
No 281, Building 2, Changxing Road, Tianhe District, Guangzhou

 
Attn:
Chun Rui Wu

 
Fax:
+86-20-38859482

 
Tel:
+86-20-38859499



To Tanke
 
Address:
Room 2801, East Tower of Hui Hao Building, No. 519 Machang Road, Pearl River New
City, Guangzhou, PR China 510627

 
Attn:
Guixiong Qiu

 
Fax:
+86-20-38859077

 
Tel:
+86-20-38859025

 
To the Shareholders
 
Address:
Room 2801, East Tower of Hui Hao Building, No. 519 Machang Road, Pearl River New
City, Guangzhou, PR China 510627

 
Attn:
Guixiong Qiu

 
Fax:
+86-20-38859077

 
Tel:
+86-20-38859025

 
 
7

--------------------------------------------------------------------------------

 
 
9.           CONFIDENTIALITY
 
The Parties of this Agreement shall acknowledge and ensure the confidentiality
of all oral and written materials exchanged relating to this Agreement. No Party
shall disclose the confidential information to any other third party without the
other Party’s prior written approval, unless: (a) it is already in the public
domain at the time when it is communicated (unless it enters the public domain
without the authorization of the disclosing Party); (b) the disclosure is in
response to the relevant laws, regulations, or stock exchange rules; or (c) the
disclosure is required by any of the Party’s legal counsel or financial
consultant for the purpose of the transaction of this Agreement. However, such
legal counsel and/or financial consultant shall also comply with the
confidentiality as stated hereof. The disclosure of confidential information by
employees of hired institutions of the disclosing Party is deemed to be an act
of the disclosing Party, and such disclosing Party shall bear all liabilities of
the breach of confidentiality. This provision shall survive even if certain
clauses of this Agreement are subsequently amended, revoked, terminated or
determined to be invalid or unable to implement for any reason.
 
10.           FURTHER WARRANTIES
 
The Parties agree to promptly execute such documents as required to perform the
provisions of this Agreement, and to take such actions as may be reasonably
required to perform the provisions of this Agreement.
 
11.           MISCELLANEOUS
 
11.1   Amendment, modification and supplement. Any amendments and supplements to
this Agreement shall only take effect if executed by all Parties in writing.
 
11.2   Entire agreement. Notwithstanding Section 5 of this Agreement, the
Parties acknowledge that this Agreement constitutes the entire agreement of the
Parties with respect to the subject matters therein and supersedes and replaces
all prior agreements and understandings, whether oral or in writing.
 
11.3   Severability. If any provision of this Agreement is deemed invalid,
illegal or non-enforceable according with relevant laws, such provision shall be
deemed invalid only within the applicable laws and regulations of the PRC, and
the validity, legality and enforceability of the other provisions hereof shall
not be affected or impaired in any way. The Parties shall, through reasonable
negotiation, replace such invalid, illegal or non-enforceable provisions with
valid provisions in order to bring similar economic effects of those replaced
provisions.
 
11.4   Headings. The headings contained in this Agreement are for reference only
and shall not affect the interpretation and explanation of the provisions in
this Agreement.
 
11.5   Language and copies. This Agreement shall be executed in English in six
(6) originals each of which shall have the same legal effect. Each Party shall
hold one (1) original.
 
11.6   Successor. This Agreement shall be binding on the successors of each
Party and the transferee allowed by each Party.
 
11.7              Survival. Each Party shall continue to perform its obligations
notwithstanding the expiration or termination of this Agreement. Section 6,
Section 8, Section 9 and Section 11.7 hereof shall continue to be in full force
and effect after the termination of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
11.8   Waiver. Any Party may waive the terms and conditions of this Agreement in
writing with the written approval of all the other Parties. Under certain
circumstances, any waiver by a Party to the breach of other Parties shall not be
construed as a waiver of any other breach by any other Parties under similar
circumstances.
 
[No Text Below]
 
 
9

--------------------------------------------------------------------------------

 
 
Option Agreement
 
[Signature Page]
 
IN WITNESS THEREOF this Agreement is duly executed by each Party or its legal
representatives on the date first set forth above.
 
 
Guangzhou Kanghui Agricultural Technology Co., Ltd.
 
 

/s/ Chun Rui Wu  

Name: Chun Rui Wu
Title:
 
 
Guangzhou Tanke Industry Co., Ltd.
 
 

/s/ Guixiong Qiu  

Name: Guixiong Qiu
Title: CEO and President
 
 
[Signature of Shareholders of Tanke]
 
 

/s/ Guixiong Qiu  

 
Qiu Guixiong
 
ID Card No.:
 
Owns 45% of the Equity Interest
 
 
Signature page to Option Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page continued]
 
 

/s/ Gao Bi  

 
Gao Bi
 
ID Card No.:
 
Owns 32% of the Equity Interest
 
 

/s/ Liang Xiuzhen  

 
Liang Xiuzhen
 
ID Card No.:
 
Owns 20% of the Equity Interest
 



/s/ Teng Bing  

 
Teng Bing
 
ID Card No.:
 
Owns 3% of the Equity Interest
 
 
Signature page to Option Agreement
 
 